Judgment, Supreme Court, New York County (Michael R. Ambrecht, J), rendered April 5, 2004, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 1 to 3 years, unanimously affirmed.
Defendant’s ineffective assistance of counsel claim is not reviewable on direct appeal, since it is based on conversations between defendant and his attorney that are not reflected in the record (see People v Love, 57 NY2d 998 [1982]; People v Santer, 30 AD3d 1129 [2006], lv denied 7 NY3d 928 [2006]).
We perceive no basis for reducing the sentence, which defendant has completed in any event. To the extent defendant is requesting a reduction of his conviction to a lesser offense, there is no basis upon which to do so (see People v Velasquez, 25 AD3d 501 [2006], lv denied 6 NY3d 854 [2006]). Concur—Andrias, J.P, Sweeny, McGuire, Acosta and Richter, JJ.